Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive. The rejection of claims 14, 21-22 and 25-26 has been maintained.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see pp 5-6), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The term “passenger” is generally directed to an occupant of a seat, thus its use in the rejection is appropriate and applicable to the occupant of an office-type seat.  Moreover, since office chairs and vehicle seats comprise the same components for supporting the various body parts of a person seated therein, it is well within the level of ordinary skill to look to office chairs (office-type seats) for teaching(s) in configuring vehicle seats.
In response to applicant's argument that the reference to Peterson is nonanalogous art (pp 5-6), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Peterson reference is in the field of applicant's endeavor, that field encompassing adjustable head restraints for a seat back. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (pp 6-7), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is found both in the references and in the knowledge available to one of ordinary skill.  The reference to Schimmoller teaches that the wings provide support to a user’s head when the user tilts their head to the left or right.  One of ordinary skill would be motivated to include the wings with the head restraint of an office in order to allow the occupant to tilt and rest their head to the left or right.  Also, one of ordinary skill would be motivated to include the light accessories taught by Schimmoller to allow a user of Peterson’s seat to view reading material(s) in a low light setting and a reclined position.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that the connection element extends "in a tapered fashion". Page 7 (first paragraph) of the written description describes the connecting element (2) as being a “slender adjustment mechanism” but does not set forth that the term “slender” specifically refers to a “tapered” structural configuration.  Furthermore, the angled views of the drawing figures fail to explicitly and distinctly show an extension of the connecting element that is tapered.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14, 21-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 10238215) in view of Schimmoller (US 7201444).

Claims 14 and 21-22 - Peterson teaches a head restraint for a seat back of an office seat, comprising the structure of a vehicle seat as recited in this claim.  The similarity between Peterson and the claimed invention is that Peterson teaches a seat assembly with a head restraint for a seat back comprising: 
a continuous head contact surface (2004) of said head restraint (fig. 68, 70a), wherein in an upright position (“driving position”), an upper surface extends along an increasing slope (fig. 78e shows that the upper surface curves upward from its center); and
(as recited in claim 22) a connecting element (2002, 18e) for connecting the head restraint to the seat back (fig. 68-69), wherein the connecting element is at least part of an adjustment mechanism and wherein the connecting element is displaceable with respect to the seat back in a z direction and pivotable about a horizontal axis (fig. 78f-k, the figures show that the height position of the connecting element 2002 is adjustable via pivoting about the axis of back assembly 18e);  
wherein the head restraint is linearly displaceable with respect to the connecting element at least in part in an x direction (fig. 78i-j show that the head restraint is adjustable between forward and rearward positions), wherein said head restraint is rotatable about said connecting element (via back assembly 18e) and wherein said head restraint is displaceable about the connecting element in the z-direction (fig. 78f-j show the overall height position of the connecting element is adjustable between vertical and horizontal positions), wherein all of said displacements are performable simultaneously (as illustrated in fig. 78h & 78j, when the head restraint is moved from a forward tilt position to a rear horizontal position, the height and longitude displacements are performed simultaneously via the rotation about the connecting element).  Note that in light of the specification (pg. 4- ¶ 3-4, pg. 5- ¶ 3, fig. 4a-c), it is understood that the limitations “with respect to the connecting element”, “about said connecting element” and “about the connecting element” define that the head restraint displacements are made ‘by movement of the connecting element’.
The difference between Peterson and the claimed invention is Peterson does not teach: two lateral wings extending from a central portion of said head restraint to create a continuous head contact surface, at least one reading light, at least one loudspeaker and/or at least one microphone, wherein the position of said two lateral wings is fixed with respect to said central portion, wherein said at least one reading light, said at least one loudspeaker and/or said at least one microphone are integrated in a bottom side of at least one of said lateral wings.

Schimmoller discloses a head restraint for a seat back of a vehicle seat, comprising: 
two lateral wings (18, 20) extending from a central portion (14) of said head restraint to create a continuous head contact surface (fig. 1-2 and 4 show the central portion and lateral wings are integrally formed), wherein in a driving position, an upper surface of the wings extends along an increasing slope (the figures also show that the wings 18, 20 have an upper surface that extends rearward upwardly toward the central portion); and 
at least one reading light (fig. 4 shows each wing 18, 20 includes a reading light 28); 
wherein the position of said two lateral wings is fixed (integral) with respect to said central portion; and 
wherein said at least one reading light (reading lights 28, 28) are integrated in a bottom side of at least one of said lateral wings (shown best in fig. 3).
Schimmoller teaches that providing the reading lights in the lateral wings of a headrest allows illumination toward the lap area of the occupant and away from the face, thereby facilitating activities like reading; wherein providing lateral wings on a head restraint is old and well-known in the art for supporting the occupant’s head in a tilted position, as well as for providing a limited degree of privacy from the occupant’s surroundings.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the head restraint of Peterson with lateral wings having reading lights, as taught by Schimmoller, in order to provide head support for a passenger and to provide illumination for the passenger to perform certain activities. 

Claim 25- Peterson and Schimmoller teach the vehicle seat as claimed in claim 21, further comprising a rotatability about a vertical axis (26, 28) (fig. 3, according to Peterson’s teaching).  
Claim 26- Peterson and Schimmoller teach the vehicle seat as claimed in claim 21, wherein the rotatability about the connecting element (2002,) taught by Peterson is illustrated between figures 78F and 78G.  Peterson does not explicitly disclose the tilt angle ranges between 50 and 90 as claimed; however, the angle difference between a first forward tilt position (shown in fig. 78F) and a second forward tilt position (shown in fig. 78G) would suggest to one of ordinary skill in the art that the tilt angle range includes the claimed amounts.  Accordingly, Peterson and Schimmoller teach a head restraint rotatable about the connecting element between the range of 5 and 9 degrees.

 
Allowable Subject Matter
Claims 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record did not show or suggest, either singly or combined, a .
The references to Peterson and Schimmoller teach the head restraint as claimed, wherein Schimmoller suggests a single leg connection element; however, the references fail to teach that it would have been obvious to configure the connecting element with a downwardly-tapered extension.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        



/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636